Citation Nr: 0207149	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the feet.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO, in pertinent part, denied 
entitlement to service connection for frozen feet.

In January 1998, the veteran appeared and testified at a 
hearing conducted by and at the RO in Phoenix, Arizona.  A 
transcript of the hearing has been associated with the claims 
file.  

In November 2000, the Board remanded for additional 
development the issue of entitlement to service connection 
for frozen feet.  The development has been completed, and the 
case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
veteran has been properly notified of the elements 
necessary to grant his claim for the benefits sought.

2. The competent and probative evidence does not establish a 
current bilateral foot disability related to in-service 
cold injury to the feet.


CONCLUSION OF LAW

Cold injury residuals of the feet were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The service medical records are not in the claims file, and 
several searches have been unable to locate them.  In a case, 
such as this one, where the veteran's service medical records 
are presumed lost or destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

The RO has obtained or has attempted to obtain all relevant 
evidence that has been adequately identified.  The veteran's 
testimony at the January 1998 RO hearing establishes that he 
did not receive treatment to his feet from 1954 to 1972.  He 
testified that a private treating physician he saw on or 
after 1972 had died, such that these records were 
unobtainable, and that VA had all the available evidence in 
support of the claim.  The record contains a significant 
amount of VA podiatry treatment from 1992 to 2000, and the 
veteran's representative stated in May 2002 that no further 
evidence was necessary at this time.

The ordering of a VA examination to determine the etiology of 
any current cold injury residuals of the feet is unnecessary.  
The record as presently constituted contains several reports 
from VA examinations that have already considered this 
matter, the most recent examination being a cold injury 
protocol examination dated in February 2002, conducted as a 
result of the Board's remand for development of this very 
issue.  The comprehensive report of this examination provides 
well-reasoned answers to the questions posed by the Board.  
The Board notes that a cold injury protocol examination was 
also conducted in October 2001, but it was deemed inadequate.




As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate the claim.

The veteran has similarly been notified of his procedural and 
appellate rights.  During the appeal process, he has 
exercised several of these rights.  For instance, he has been 
afforded the opportunity to present information and arguments 
in favor of his claim, and he has in fact done so by virtue 
of the oral testimony presented at the RO, as well as written 
statements and arguments submitted in support of the claim.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
Court's recent interpretation of the law.

There is no useful purpose in remanding the issue decided 
herein.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Furthermore, the Court has stated, "[t]he VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  In the April 2002 supplemental 
statement of the case, the RO adjudicated the current issue 
under the new law.   


Factual Background

The veteran's DD Form 214, Report of Separation, shows he 
served on active duty in the U.S. Army from April 1951 to 
April 1954, which included nearly 21 months of foreign and/or 
sea service.  Service data on the DD Form 214 reflects 
service in the Republic of Korea.  The veteran is service 
connected for post traumatic stress disorder as a result of 
stressors related to service in Korea.

As previously mentioned, the service medical records are not 
in the claims file, cannot be located, and are thus presumed 
lost.   

The record contains VA podiatry treatment documentation from 
1992 to 2000.  1992 treatment was described as "foot care 
for IDDM" (insulin dependent diabetes mellitus).  1993 
records show treatment for "palliative foot care."  The 
veteran was noted to be ambulating in sneakers and generally 
feeling well.  Other records during the first several years 
of podiatric treatment note "diabetic foot care", "routine 
foot care and nail care", "onychomycosis", and "treatment 
for painful corns and calluses."

The latter half of the VA treatment records reflect a 
complaint of and treatment for ulcers in 1996, a history of 
non-healing trauma to the right medial ankle, and lower 
extremity vascularity in 1997 as within normal limits.  A 
vascular laboratory consultation report from May 1997 
indicated an essentially normal study with no evidence of 
frostbite residual.  A gradual onset of painful calluses was 
noted in 2000.  

VA conducted a general medical examination in November 1994, 
at which the veteran reported a 10-year history of diabetes.  
The examiner diagnosed diabetes mellitus, noting that there 
was significant neurological pain at the left anterior 
abdomen, but that no other neurological problems were 
evident.  The veteran had no glove or stocking type of 
neurological findings, according to the examiner.

The veteran submitted a May 1996 newspaper article entitled 
"Korean War veterans suffer from delayed frost injuries."

Several lay statements were submitted in April 1997.  The 
veteran's sister stated she was concerned about the condition 
of the veteran's feet upon his return from service because 
they were "due to having been frozen."  The veteran's 
brother recalled that the veteran had written home in 1952 
and 1953 that he had frozen feet and returned from service 
with "bad feet."

A comrade who served with the veteran in Korea in 1952 stated 
that frostbite was a common problem and that he too had foot 
trouble.  A friend of the veteran stated the veteran showed 
him the discoloration and open sores on the feet upon his 
return from Korea.         

VA conducted a diseases of arteries/veins examination in June 
1997.  After noting a history of frozen feet in service, the 
examiner diagnosed frozen feet with residual aching, burning, 
and skin breaking.  The veteran's decreased touch sensation 
and tingling of the feet was considered due in part to frozen 
feet, in addition to diabetic neuropathy.  

In January 1998, the veteran testified at length about his 
claim of cold injury residuals of the feet.  He stated he was 
treated two or three times at a MASH (Mobile Army Surgical 
Hospital) unit for his frozen feet.  Treatment consisted of 
feet rubbing, warm water, and giving him a dry pair of socks.  
He testified that he always returned to work without losing 
any time.  He stated that his frozen feet were not treated 
from the time of his discharge in 1954 until 1972.  

The veteran's representative noted that records of purported 
treatment in 1972 could not be found.  Further testimony 
adduced at the hearing indicated that private treating 
physician Dr. H, had died but that VA had a complete record 
of evidence in support of the claim.




VA conducted an arteries/vein examination in June 1998.  The 
veteran complained of frozen feet as a result of his service 
in Korea.  The pertinent diagnosis was history of cold 
exposure.  Laboratory studies and physical examination 
indicated no residual cold injury.

In October 2001, VA conducted a cold injury protocol 
examination.  The veteran again reported a history of frozen 
feet in Korea, where he said physicians told him he had 
frozen feet.  Examination revealed no evidence of edema, 
scarring, fungal infection, or nail abnormalities.  
Hypoesthesia and degenerative changes of the feet were found, 
and the examiner stated the abnormalities "may be due to 
either frostbite or diabetes or smoking."  

Although a cold immersion study was requested by the October 
2001 examiner, a November 2001 consultation report by the VA 
vascular laboratory explained the study was not done because 
the results may have been falsely positive, given the 
veteran's ankle brachial index of 0.93 bilaterally.    
 
In February 2002, VA conducted another cold injury protocol 
examination.  The examiner noted that the claims file 
contained no service medical records but that the veteran 
described experiencing cold and painfully numb feet in 
service requiring treatment.  

Objective findings at the February 2002 examination included 
generally normal skin with some calluses, no onychial mycosis 
or significant toenail deformity, no edema, and only slight 
discoloration.  

After thorough examination and review of the past medical 
history, the examiner provided his impression and comments, 
set forth below in full:
	

	"The veteran does describe the opportunity 
for cold injury and perhaps some of the features 
of cold injury, including numbness and cold feet 
at the time with bluish discoloration, but there 
was no skin breakdown.  He describes only a 
period of six hours at the MASH hospital, the 
later visits seemed to be as concerned with pain 
and calluses as with cold injury, and there is no 
discovered record of any of these visits.  On his 
return to Tucson, he describes cold feet, but no 
true cold intolerance.  Subjectively, he has not 
in recent years had numbness of the feet and the 
neuropathy demonstrated on an EMG is more likely 
to be from the diabetes, especially with the 
extent of it extending halfway to the knees and 
not just being limited to the feet.  The vascular 
lab will not do the cold immersion studies for 
the reasons cited above.  The history and the 
findings do not confirm the veteran's symptoms to 
be those of frostbite residual."   


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  


A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  
Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The Court has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.


In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The Court stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).


Analysis

As mentioned earlier, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened in this case, due to 
the presumption that the veteran's service medical records 
are lost.  O'Hare, supra.  The Board must point out, however, 
that it does not read into O'Hare the presumption that the 
missing medical records would, if they still existed, 
necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran. Russo v. 
Brown, 9 Vet. App. 46 (1996).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

Even after giving full credence to the veteran's accounts of 
in-service treatment to his feet, the Board nevertheless 
finds that he was not treated for "frozen feet" within the 
meaning of cold injury residuals, i.e., frostbite.  That the 
veteran noted no in-service skin breakdown and was released 
by a MASH unit after simply putting on a pair of dry socks is 
inconsistent with a diagnosis and treatment of cold injury 
residuals.  Rather, his report of his past medical history 
shows he was conservatively treated for literally having cold 
feet, which never progressed to the extent he needed 
treatment for cold injury residuals.  That is, his testimony 
reflects preventative treatment to combat the onset of cold 
injury to the lower extremities.  In this respect, the 
veteran's testimony is credible but not probative to the 
extent it shows any definitive cold injury to the feet during 
service.

Nevertheless, the veteran contends that his current foot 
symptoms are related to his in-service exposure to cold 
weather.  It is worthy to note that several of his symptoms, 
such as peripheral neuropathy, are consistent with cold 
injury residuals.  See 38 C.F.R. § 4.104, Diagnostic Code 
7122 and Note 1.  

The competent and probative opinions, however, show no 
residuals of cold injury.  Both the June 1998 and February 
2002 examiners considered the reported history of cold 
exposure in Korea but concluded after examination and 
laboratory findings that there were no such residuals.  These 
opinions are consistent with the evidentiary record in its 
entirety.  

The VA treatment itself shows no cold injury involvement.  
The competent evidence establishes the veteran has a history 
of insulin dependent diabetes mellitus since the 1980s, and 
treatment records reflect that it was well understood by VA 
and the veteran that his feet symptoms and resulting podiatry 
treatment were due to diabetes-related complications.  During 
this lengthy treatment period, the veteran never reported a 
history of cold exposure until his claim was filed.  
Thereafter, one examiner specifically ruled out cold injury 
residuals as a cause of the peripheral neuropathy because the 
neuropathy extended nearly to the knees.  
     
The veteran testified that he was not treated from 1954 (the 
year of service separation) to 1972.  There is no medical 
evidence to substantiate that he was treated in 1972, but 
even if such treatment occurred, it was 18 years after 
service.  Moreover, it appears VA treatment of the feet began 
38 years after service.  Clearly, there is nothing to suggest 
evidence of a chronic disease process that continued after 
service within the meaning of 38 C.F.R. § 3.303(b).

The February 2002 examiner in particular paid close attention 
to the details of the veteran's reported in-service 
treatment, as well as the post-service complaints leading up 
to the present claim.  In addition to thoroughly considering 
the reported medical history, the February 2002 examiner had 
the benefit of reviewing the findings and opinions of all 
prior examiners before rendering his well reasoned opinion.  
The Board therefore accords significant probative value to 
this opinion.  See Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  
  

Conversely, the Board finds no probative value in the 
competent opinions of record that attribute any current foot 
symptomatology to cold injury residuals, occasionally 
described in the evidentiary record as frozen feet.  These 
opinions, such as the June 1997 examiner's assessment, rely 
solely on a medical history reported by the veteran.  LeShore 
v. Brown, 8 Vet. App. 406 (1995) (Board is not bound to 
accept medical opinions based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence); see also Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Pound v. West, 12 
Vet. App. 341 (1999).

Additionally, the opinions of record that mention cold injury 
residuals or frostbite as an etiology are speculative at 
best.  For instance, the October 2001 examiner opined that 
the veteran's feet abnormalities "may be due to either 
frostbite or diabetes or smoking."  These opinions are of 
little probative value because evidence must be more than 
speculative.  Sklar v. Brown, 5 Vet. App. 140 (1993); Bostain 
v. West, 11 Vet. App. 124 (1998).

The submitted news article does not cite any medical 
authority and is essentially a report on the increasing 
number of Korean War veterans filing VA claims for delayed 
onset of cold injury residuals.  The article's general 
information, however, in no way assists in substantiating the 
present claim.  

The Board observes that the article was published in May 
1996, and that the veteran filed his claim four months later.  
The evidentiary record is entirely absent any complaints or 
medical history of cold injury residuals, frozen feet, or 
frostbite, prior to the May 1996 article, despite years of 
podiatry treatment by VA.

Even if the Board were to consider the article as treatise 
evidence, it would remain irrelevant to the claim.  Treatise 
evidence must "not simply provide speculative generic 
statements not relevant to the veteran's claim."  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  



Moreover, "[g]enerally an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise 'is too general and 
inconclusive'."  Sacks v. West, 11 Vet. App. 314, 317 
(1998).

The veteran's own contentions - as well as those of his 
friends and family - regarding the origin of the current 
bilateral foot disability, have been considered.  Such 
statements cannot constitute competent medical evidence since 
lay witnesses cannot render medical opinions on causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Several of the lay statements include competent observations 
of the veteran's feet upon return from service as visibly 
bad, with discoloration and open sores.  While these 
statements indeed hold some probative value, they remain 
significantly at odds with the evidentiary record as a whole, 
which shows no post-service treatment until many years after 
service, and even then the feet problems were attributed to 
adult onset diabetes.  

One lay statement mentioned the veteran writing home that he 
had frozen feet.  If this in fact happened, it is nothing 
more than another medical opinion from the veteran and thus 
cannot be considered competent.  Espiritu, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.



ORDER

Entitlement to service connection for cold injury residuals 
of the feet is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

